Case 1:18-cr-00054-H-BU Document 140 Filed 01/27/21 Page1lof2 PagelD 494

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
ABILENE DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
V. No. 1:18-CR-054-H-BU-3

ROBERT EVANS RENO,

 

Defendant.

ORDER DENYING RENO’S SECOND MOTION FOR DISCOVERY

On December 3, 2020, this Court denied Robert Evans Reno’s Motion for
Discovery. Dkt. No. 137. On January 4, 2021, Reno filed a second Motion for Discovery.
Dkt. No. 139. As it did in its December 3, 2020 motion, the Court interprets Reno’s request
for discovery to ask for a copy of the entire record. See Dkt. No. 137 at 2-3. In his second
motion, Reno clarifies that he is “out of time for a direct appeal” and ‘“‘asks the Court to aid
[him] in preparing for [a] . . . writ of habeas corpus.” Dkt. No. 139 at 2.

As the Court stated in its previous order, “the expenditure of public funds is proper
only when authorized by Congress[.]” Dkt. No. 137 at 1 (quoting United States v.
MacCollom, 426 U.S. 317, 321 (1976)). Additionally, “28 U.S.C. §§ 753(f) and 2250 do not
authorize the Court to expend public funds to provide a defendant with a copy of court
records unless the defendant has filed an application for a writ of habeas corpus and has
been permitted to proceed in forma pauperis.” Id. at 3. Therefore, “absent a habeas corpus
action and an order granting in forma pauperis status, Reno is not entitled to copies of court
records at the government’s expense for the purpose of searching for possible defects.” Jd. at

1; see United States v. Gossett, No. 4:16-CR-131-O, 2019 WL 7811193, at *1 (N.D. Tex. Apr.

 
 

Case 1:18-cr-00054-H-BU Document 140 Filed 01/27/21 Page2of2 PagelD 495

1, 2019) (“An indigent criminal defendant is not entitled to copies of transcripts and other
Court records at government expense to engage in a fishing expedition to search for possible
defects at trial.”).

As Reno admits in his motion, he is out of time for a direct appeal and has not filed a
writ of habeas corpus. Accordingly, for the reasons explained in this order and in the
Court’s December 3, 2020 order, the Court denies Reno’s second Motion for Discovery. If
Reno wants a copy of all court records for his criminal proceeding, he may request the

records from the clerk and pay the appropriate fee. See LCrR 55.1(d).

poo om

JA WESLEY HENDRIX
UMTED STATES DISTRICT JUDGE

So ordered on January Zt 2021.
